DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a housing connector in claim 14 which is being interpreted as a bolt.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Scholten (PG Pub 2002/0056478).

Regarding claim 12, Scholten teaches a throttle valve for a vehicle, comprising:
a housing (figures 1 and 3, element 12; paragraph 35);
an electric motor (figure 1, element 30; paragraph 39), the electric motor being accommodated in the housing (paragraph 39) and configured to drive an opening and closing of an air flow passage (figure 1, element 20; paragraph 36) of the throttle valve (paragraphs 36 and 39); and
an insert (figures 1 and 3, element 16 and all peripheral elements of 16) arranged so as to be partially enclosed in the housing (paragraphs 35 and 49), the insert comprising:
an electrically conductive insert body (paragraph 35 states that element 16 is made of aluminum; paragraph 22) arranged so as to be at least partially accessibly exposed from the housing (see element 16 being exposed outside of element 12 in figure 3), and
an electrically conductive electric motor connector (figure 1, element 36), the electric motor connector being enclosed in the housing (figure 1, element 36 is inside element 12), with a first end of the electric motor connector being electrically connected to the insert body and a second end of the electric motor connector being electrically connected to the electrically conductive housing of the electric motor (paragraph 41).

Regarding claim 13, Scholten teaches the throttle valve for a vehicle as claimed in claim 12, wherein the insert body comprises an electrically conductive annular body (paragraph 35; figure 1, elements 16 and 18; paragraphs 22 and 25), at least a portion of an axial end face of the annular body and an inner surface of the annular body being exposed from the housing (figure 3, elements 60 and 62; paragraphs 48 and 49).

Regarding claim 14, Scholten teaches the throttle valve for a vehicle as claimed in claim 13, wherein the insert body further comprises at least one electrically conductive connecting hole insert (figure 3, element 64; paragraph 49), the at least one electrically conductive connecting hole insert being adapted to cooperate with a housing connector to secure the housing to the vehicle (paragraph 48, second sentence as applied to figure 3, combined with paragraph 49 which describes figure 3; paragraphs 1 and 2.  The broadest reasonable interpretation of “adapted to” makes this function optional 

Regarding claim 15, Scholten teaches the throttle valve for a vehicle as claimed in claim 14, wherein the electric motor connector is connected to the annular body (paragraph 41; figure 1, elements 30, 36, and 16 are connected).

Regarding claim 16, Scholten teaches the throttle valve for a vehicle as claimed in claim 14, wherein the electric motor connector is connected to the connecting hole insert (paragraphs 41 and 49; figures 1 and 3, elements 30, 36, 16, and 64 are connected via metal 18).

Regarding claim 18, Scholten teaches the throttle valve for a vehicle as claimed in claim 14, wherein the electric motor connector is integrally formed with the annular body and the at least one connecting hole insert (paragraphs 41 and 49; figures 1 and 3, elements 30, 36, 16, and 64 are connected via metal 18).

Regarding claim 19, Scholten teaches the throttle valve for a vehicle as claimed in claim 12, wherein the electric motor connector comprises an annular part (see figure 1 annotated below), at least a portion of the annular part extending into an electric motor accommodating chamber formed in the housing so as to come into contact with the electrically conductive housing of the electric motor (figure 1, element 36 is in element 26 to contact element 30; paragraphs 39 and 41).


    PNG
    media_image1.png
    623
    738
    media_image1.png
    Greyscale


Regarding claim 20, Scholten teaches the throttle valve for a vehicle as claimed in claim 19, wherein a central hole of the annular part is adapted to receive the material of the housing during injection molding of the housing (Paragraphs 5, 10-11, and 41.  The annular part shown above has a central hole that can receive the material of the housing during injection molding. Paragraph 11 states that “The housing to be molded on can be adapted to specific installation conditions for different throttle valve bodies.”  Therefore the broadest reasonable interpretation of “adapted to receive the material of the housing during injection molding” makes this function optional and means that Scholten teaches the limitation since the central hole in element 36 can receive the material of the housing.  See MPEP 2111.04(I).) to position the electric motor connector in the housing (paragraphs 39 and 41; this is an intended use limitation.  Since the prior art is capable of performing this use, it meets the broadest reasonable interpretation of the limitation.).

Regarding claim 21, Scholten teaches the throttle valve for a vehicle as claimed in claim 13, wherein a recess (figure 3, element 72) is formed in at least one of the axial end faces of the annular body (figure 3, element 72 is in 62; paragraph 48), and the recess is adapted to receive the material of the housing during injection molding of the housing (Paragraph 48 states that element 68 is made of the 

Regarding claim 22, Scholten teaches a vehicle comprising the throttle valve of claim 12 (abstract; paragraphs 1 and 2, among others).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten (PG Pub 2002/0056478) in view of Ikeda et al. (USPN 7,770,557).

Regarding claim 17, Scholten teaches the throttle valve for a vehicle as claimed in claim 16.  

Scholten is silent as to wherein the housing connector is an electrically conductive connector.

Ikeda teaches a throttle valve wherein a housing connector is an electrically conductive connector (column 11, lines 20-25; figure 1, element 19 and bolts (not shown)).

It would have been obvious to one of ordinary skill in the art as of the effective filing dated of the invention to combine the throttle valve of Scholten with the metal bushings and fastening bolts of Ikeda In re Leshin, 125 USPQ 416.  In this case, using metal as an electrically conductive material for fastening bolts would have been obvious to one of ordinary skill in the art.   

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Susan E Scharpf/Examiner, Art Unit 3747                    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747